          Case 1:19-mj-07169-UA Document 1 Filed 08/01/19 Page 1 of 4



Approved:
                                             69               ORIGINAL
             Assistant United. States Attorney

Before:      HONORABLE ONA T. WANG
             United States Magistrate Judge
             Southern District of New York

-----------------------------------x

UNITED STATES OF AMERICA                          COMPLAINT

             -   v. -                             Violation of 21 U.S.C.
                                                  § 846
EDWIN ALAMO, JR.,

                                                  COUNTY OF OFFENSE:
                   Defendant.                     BRONX

-----------------------------------x

STATE OF NEW YORK                    ) ss:
SOUTHERN DISTRICT OF NEW YORK        J

          TYLER M. DAVILA, being duly sworn, deposes and says
that he is a Special Agent with the Department of Homeland
Security, Homeland Security Investigations (nHSI"), assigned to
the New York field office, and charges as follows:

                                  COUNT ONE

                          (Narcotics Conspiracy)

     1.   On or about at least July 31, 2019, in the Southern
District of New York and elsewhere, EDWIN ALAMO, JR., the
defendant, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate and agree, together
and with each other, to violate the narcotics laws of the United
States.

     2.   It was a part and object of the conspiracy that EDWIN
ALAMO, JR., the defendant, and others known and unknown, would
and did distribute and possess with the intent to distribute a
controlled substance, in violation of Title 21, United States
Code, Section 841 (a) (1) .




                                         1
       Case 1:19-mj-07169-UA Document 1 Filed 08/01/19 Page 2 of 4



      3.  The controlled substance that EDWIN ALAMO, JR., the
defendant, conspired to distribute and possess with intent to
distribute was 500 grams and more of mixtures and substances
containing a detectable amount of cocaine, in violation of Title
21, United States Code, Section 841 (b) (1) (B).

           (Title 21, United States Code, Section 846.)

     The bases for my knowledge of the foregoing charge are, in
part, as follows:

     4.   I am a Special Agent with HSI and I have been
personally involved in the investigation of this matter.   This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals.  Because this affidavit .is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation.  Where the contents of documents and the
actions, statements, and conversations ·of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

     5.   Based on my conversations with other law enforcement
agents, including members of the New York City Police Department
("NYPD"), my review of reports prepared by law enforcement
agents, and my personal participation in this investigation, I
have learned, in substance and in part, that:

          a.       On or about the evening of July 31, 2019, at
approximately 10:35 p.m., two NYPD officers traveling in an
unmarked car ·("Police Car-1") observed a taxi ("Taxi-1") with
its rear license plate improperly lit such that the two NYPD
officers could not identify the Taxi-l's registration
information.   Following this observation, the two NYPD officers
initiated the police emergency lights of Police Car-1 and
initiated a car stop of Taxi-1. At this time, Taxi-1 pulled over
to the side of the road, in the vicinity of the intersection of
Intervale Avenue and Westchester Avenue in the Bronx, New York.

          b.      The two NYPD officers then· exited Police Car-1
and approached the driver's side of Taxi-1, where they observed
an individual sitting in the driver's seat ("Driver-1") and an
individual subsequently identified as EDWIN ALAMO, JR., the
defendant, sitting in the rear driver's-side seat. As the two
NYPD officers approached Taxi-1, ALAMO rolled down his window
and, without promptinq ~nd notwithstanding that he was a
                                    2
       Case 1:19-mj-07169-UA Document 1 Filed 08/01/19 Page 3 of 4



passenger (not the driver), handed one of the two NYPD officers
 ("Officer-1") a State-issued identification card. During this
interaction, Officer-1 observed a strap connected to a satchel
draped over ALAMO's shoulder. ALAMO appeared to be attempting
to conceal the satchel connected to that strap.

          c.      Officer-1 asked ALAMO, in substance and in
part, what ALAMO was keeping inside the satchel. ALAMO
responded by asking Officer-1, in substance and in part, if
Officer-1 wanted to examine the contents of the satchel.
Officer-1 answered affirmatively and requested ALAMO exit Taxi-
1. ALAMO complied with that request, left the satchel in the
rear seat of Taxi-1,  and walked to the rear of Taxi-1, where
ALAMO stood with Officer-l's partner ("Officer-2").

          d.      While ALAMO was standing with Officer-1 at the
rear of Taxi-1, Officer-1 examined the satchel and identified
what Officer-1 believed to be, based on his training and
experience, a quantity of cocaine (the "Narcotics"). As
Officer-1 was examining the satchel, ALAMO began running away
from Taxi-1 and from Officer-1 and Officer-2. Officer-2 pursued
ALAMO by foot, and Officer-1 entered Police Car-1 and pursued
ALAMO by car.

          e.     ALAMO was apprehended and arrested minutes
later, in the vicinity of 957 Kelly Street in the Bronx, New
York.

     6.   Based on my conversations with other law enforcement
agents, including members of the NYPD, my review of reports
prepared by law enforcement agents, and my personal
participation in this investigation, I have learned, in
substance and in part, that:

          a.      After arresting EDWIN ALAMO, JR., the
defendant, Officer-1 spoke with Taxi Driver-1, who stated, in
substance and in part, that after Officer-1 and Officer-2
initiated a car stop of Taxi-1 but before Taxi Driver-1 had
pulled Taxi-1 over to the side of the road, ALAMO told Taxi
Driver-1 not to comply with the NYPD officers' request and not
to stop Taxi-1.

          b.      After having been advised of his Miranda
rights, ALAMO agreed to speak with law enforcement officers.
ALAMO subsequently stated, in substance and in part, that he had
been paid $500 to transport the Narcotics on behalf of others,
and that he had knowingly transported controlled substances


                                    3
       Case 1:19-mj-07169-UA Document 1 Filed 08/01/19 Page 4 of 4



previously on behalf of the same individuals and had been
compensated for such transportation.

          c.   On or about August 1, 2019, the Narcotics were
weighed and determined to be approximately 545 grams, and field
tested positive for the presence of cocaine.

          WHEREFORE, I respectfully request that EDWIN ALAMO,
JR., the defendant, be imprisoned, or bailed, as the case may
be.



                           TYLER ~ I L A
                           Special Agent
                           Department of Homeland Security
                           Homeland Security Investigations



Sworn to before me this
1st day of August, 2019




                                    4
